Title: To James Madison from the Inhabitants of Pendleton, South Carolina, 4 July 1812 (Abstract)
From: Pendleton, South Carolina Inhabitants
To: Madison, James


4 July 1812. “Beleiving it to be the priviledge of a free people to express their Sentiments upon the acts of their Government, and deeming it their duty, on particular occasions, to make known those Sentiments to that Government, we feel ourselves called upon by the present Solemn crisis of our political affairs to exercise that right. Although inhabiting the mountainous regions of our Country & necessarily far removed from the more direct pursuits of Commerce, we have notwithstanding long viewed with a Keen Sensibility the unjustafiable interruptions of lawful trade and deeply participated in the laudable resentment of our injured fellow citizens.… At length we learn from the formal acts of the Government that all hope of amicable redress as it respects one of our oppressors is at an end.”
Resolve: “1st. That duly appreciating the blessings of peace we have witnessed with entire approbation the various and long continued exertions of our Government for its maintenance and preservation consistent with a just regard to our national rights and dignity; and that with the deepest regret we now lament their failure.
“2d. That we have the most perfect conviction of the necessity under which our Government has been placed of declaring War against Great Britain and her dependencies; and we Solemnly pledge our Selves with all our resou[r]ces, to support the Honor and interests of our Country.…
“3d. That viewing the Conduct of France as scarcely less hostile than that of Great Britain, we are highly gratified by the determined resolution of manifesting an equal resistance to the violation of our rights by that Power unless a prompt and satisfactory reparation is made.”
Resolve “That a copy of the proceedings of this meeting be transmitted to the President” and “That they also be published in the Pendleton Weekly Messenger.”
